Citation Nr: 0502127	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the above claim.

The veteran has raised a claim of service connection for a 
back disability.  The Board refers this matter to the RO for 
appropriate action.


FINDING OF FACT

The veteran's disability is manifested by sexual dysfunction 
without deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, 
Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  See VAOPGCPREC 8-03 (38 U.S.C. § 5103(a) 
does not require VA to send a new notice letter to inform the 
claimant of the information and evidence necessary to 
substantiate a claim when an issue has been raised for the 
first time in the notice of disagreement).   The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in July 2003.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Factual background

The veteran served in the US Air Force for 7 years and was 
found to have been exposed to Agent Orange in Vietnam.

Following service, the veteran received private medical 
treatment from May to October 2001 from Dr. Robert A. Sewell, 
MD.  The veteran was diagnosed as having adenocarcinoma of 
the prostate.  In July 2001, the veteran underwent a radial 
retropubic prostatectomy and pelvic lymph node dissection, 
which took place at Baptist Hospital.  Following the 
operation, the veteran returned to Dr. Sewell for several 
follow up visits.  He complained of having erectile 
dysfunction and some incontinence and was not responding to 
Viagra or injections.  

In October 2002, the veteran was afforded a VA examination.  
At that time, he reported that he has had no sex life after 
the surgery and has been unsuccessful at having an erection 
and ejaculation.  The physical examination showed that the 
veteran had bladder incontinence and impotence.  The veteran 
was diagnosed as having prostatic carcinoma suprapubic 
radical prostatectomy with impotence as a residual.  The 
examiner reported that the veteran is not able to achieve an 
erection and cannot have an ejaculation even with mechanical 
aid or medication at the time of the examination.  

In July 2003, the veteran was afforded another VA 
examination.  At that time, he reported that he had partial 
incontinence at the time of the examination and that after 
his radical prostratecomy in July 2001, he became impotent 
and noted shrinkage of his penis by 11/2 inches.  The veteran 
claimed that he is usually frustrated if he cannot have 
intercourse with his wife and at times he would be irritable, 
otherwise there is not much effect on his usual occupation 
and activities.  The physical examination reported a normal 
looking penis, negative deformity, absent left testis, loss 
of erective power, flaccid penile size 3 inches, and 
stretched penis 5 inches.  Alleged penile size on full 
erection prior to the surgery was 7 inches.  The examiner 
opined that the penile shrinkage which was noted is most 
likely post prostratectomy.  However, this may not be 
considered a penile deformity since there is no gross 
distortion or malfortion of the structure.

In correspondence of record, the veteran indicated that since 
the surgery, his penis has shrunk and he has erectile 
dysfunction.  In addition, he and his wife have been 
suffering from Severe Absence from Romance and Sex (SARS).  
In addition, the veteran asked "[w]ith my loss of erectile 
power and penile deformity, would that not raise/increase my 
disability?"


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id.

In an April 2003 rating decision, the RO granted service 
connection for impotence as secondary to service-connected 
prostatic cancer, status post radical prostatectomy.  The 
veteran was also awarded special monthly compensation for 
loss of use of a creative organ.

The veteran was assigned a non-compensable rating for 
impotence under 38 C.F.R. § 4.71a, Diagnostic Code 7522.  
Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran is competent to state that he is impotent.  His 
assertions are credible and supported by the competent 
medical evidence.  However, while he maintains that he has 
penile deformity, the competent objective evidence 
establishes that this is not the case.  The July 2003 
examination states that the penile shrinkage may not be 
considered a penile deformity since there is no gross 
distortion or malfortion of the structure.  

The competent evidence shows that while the veteran is 
impotent, he does not have deformity of the penis.  Thus, the 
criteria for a compensable rating under Diagnostic Code 7522 
have not been met.  The benefit-of- the-doubt doctrine is 
inapplicable here because the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's impotence now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

Entitlement to a compensable evaluation for service-connected 
impotence is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


